NO. 07-10-00016-CR

                             IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 FEBRUARY 28, 2011


                        JOHN ARTHUR NEWMAN, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


              FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY;

            NO. 44,948-A; HONORABLE ROBERT P. BROTHERTON, JUDGE


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               MEMORANDUM OPINION

      Appellant, John Arthur Newman, pleaded guilty to one count of indecency with a

child.1 Consistent with the plea agreement, appellant was granted deferred adjudication

community supervision for a period of ten years. Subsequently, the State filed a motion

to adjudicate appellant’s deferred adjudication. The original motion to adjudicate was

ultimately dismissed.     Thereafter, the State filed a second motion to adjudicate

appellant’s deferred adjudication. After a contested hearing on the State’s motion to

adjudicate, appellant was adjudicated guilty of the original offense of indecency with a


      1
          See TEX. PENAL CODE ANN. § 21.11(a)(1) (West Supp. 2010).
child. After a hearing on the issue of punishment, the trial court assessed appellant’s

punishment at 12 years confinement in the Institutional Division of the Texas

Department of Criminal Justice (ID-TDCJ). Through two issues, appellant contends that

the trial court abused its discretion in adjudicating appellant’s deferred adjudication and

that the trial court committed error in admitting evidence of a failed polygraph

examination. We will affirm.


                           Factual and Procedural Background


        As stated above, appellant initially pleaded guilty to one count of indecency with

a child. Pursuant to the plea agreement, appellant was placed on deferred adjudication

community supervision for a period of 10 years. The terms and conditions of appellant’s

community supervision were lengthy. The terms involved in the hearing on the State’s

second motion to adjudicate involved condition 12 (payment of a monthly supervision

fee of $50 and payment of a Crime Stoppers fee in the total amount of $50 at the rate of

$5 per month) and condition 16(f) (required appellant to remain in the sexual abuse

treatment program until successfully completed, as determined by the treatment

specialists, or his probation had expired). The State alleged that appellant had failed to

pay $433 of his probation fees and $45 of his Crime Stoppers fees. Further, the State

alleged that appellant was unsuccessfully discharged from the program because of

three factors: 1) appellant denied committing the offense to which he pleaded guilty; 2)

appellant refused to cooperate with group treatment; and 3) appellant failed a polygraph

test.




                                             2
         On October 16, 2009, the trial court conducted a hearing on the State’s motion to

adjudicate.    After hearing the evidence regarding the allegations of the State and

testimony from appellant, the trial court recessed the hearing until October 23, 2009.

On that day, the trial court found that appellant was financially unable to make the

payments required by condition 12; however, it found the allegations that appellant had

violated condition 16(f) to be true. Accordingly, the trial court adjudicated appellant

guilty of the offense of indecency with a child.


         On October 30, 2009, the trial court heard both sides on the issue of the proper

punishment to be assessed.        After hearing the evidence, the trial court assessed

appellant’s punishment at confinement in the ID-TDCJ for a period of 12 years.


         Appellant perfected his appeal and filed his brief with this Court. Appellant’s

issues attack the sufficiency of the evidence to support the trial court’s decision to

adjudicate appellant guilty and the trial court’s admission of evidence concerning

appellant’s failure of a polygraph examination given as part of the sexual abuse

treatment program. We disagree with appellant and will affirm the judgment of the trial

court.


                                Sufficiency of the Evidence


Standard of Review


         On violation of a condition of community supervision imposed under an order of

deferred adjudication, the defendant is entitled to a hearing limited to the determination

by the court of whether it proceeds with an adjudication of guilt on the original charge.

                                              3
TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West Supp. 2010). This determination is

reviewable in the same manner used to determine whether sufficient evidence

supported the trial court’s decision to revoke community supervision. Id.; Antwine v.

State, 268 S.W.3d 634, 636 (Tex.App.—Eastland 2008, pet. ref’d). In an adjudication

hearing, the State must prove by a preponderance of the evidence that a defendant

violated the terms of his community supervision. Rickels v. State, 202 S.W.3d 759,

763–64 (Tex.Crim.App. 2006); Antwine, 268 S.W.3d at 636. A preponderance of the

evidence means “that greater weight of the credible evidence which would create a

reasonable belief that the defendant has violated a condition of his probation.” Rickels,
202 S.W.3d at 763–64.


      Given the unique nature of a revocation hearing and the trial court’s broad

discretion in the proceedings, the general standards for reviewing sufficiency of the

evidence do not apply. Pierce v. State, 113 S.W.3d 431, 436 (Tex.App.—Texarkana

2003, pet. ref’d). Instead, we review the trial court’s decision regarding community

supervision revocation for an abuse of discretion and examine the evidence in a light

most favorable to the trial court’s order.       Garrett v. State, 619 S.W.2d 172, 174

(Tex.Crim.App. 1981). When the standard of review is abuse of discretion, the record

must simply contain some evidence to support the trial court’s decision. Herald v. State,

67 S.W.3d 292, 293 (Tex.App.—Amarillo 2001, no pet.). The trial judge is the trier of

fact and the arbiter of the credibility of the testimony during a hearing on a motion to

adjudicate. See Garrett, 619 S.W.2d at 174.




                                             4
Analysis


       At the hearing on the motion to adjudicate, Ron Burks, a licensed sex offender

treatment provider, with whom appellant had been placed, testified about appellant’s

progress and efforts at completing the program. The sum of Burks’s testimony was that

appellant had regressed regarding the issue of accepting responsibility for the offense

to which he had pleaded guilty. This was shown, according to Burks, because appellant

initially stated that he had inappropriately touched the victim 25-50 times but later

changed that statement to touching the victim only once. Additionally, Burks testified

about how appellant did not complete the homework assignments required to progress

through the program.     According to the testimony, there were some 42 homework

assignments contained in the workbook that each participant received. Further, Burks

testified that, in his experience, the assignments should be completed within 12 to 24

months.     Appellant had completed three assignments in eleven months.              Burks

acknowledged that appellant had several medical conditions and testified about the

efforts that the program took to accommodate those issues.          However, in the final

analysis, it was Burks’s opinion that appellant was malingering and using his medical

conditions as an excuse. Burks also testified that appellant appeared to choose not to

participate in the group sessions as he never seemed to have anything to say or offer.

This was, according to Burks, counterproductive to the treatment plan because this type

of therapy is confrontational in nature and requires the participants to be active in their

participation.   Appellant also missed some sessions according to Burks’s records.

Appellant failed a polygraph examination that he was required to take as part of the

treatment plan. Burks testified that he believed that appellant had the capacity to do the
                                            5
work required.    This was demonstrated, according to Burks, when appellant did

complete one of the homework assignments requiring a presentation during a group

session. Burks testified that appellant’s presentation was much better than had been

expected. However, it was Burks’s opinion that appellant was not trying and, therefore,

not getting benefit from the plan.     As a result of appellant’s lack of effort, he was

discharged from the plan as an unsuccessful participant.


       In the face of this evidence regarding appellant’s adjudication for failure to

comply with condition 16(f), appellant presents the issue as the failure of the State to

prove that appellant intentionally, knowingly, or voluntarily failed to remain in the sex

offender program. Thus, according to appellant, the trial court abused its discretion

when it adjudicated appellant.


       Initially, we point out that appellant’s assertion that the State was required to

prove that his removal from the sexual abuse treatment program had to be because of

an intentional, knowing or voluntary act is not supported by any citations to any authority

so holding. That issue aside, appellant pins his contentions on the testimony of Burks

cited in his brief. According to appellant, two of the three allegations were proven to be

false by these excerpts from Burks’s testimony. As we read the testimony, such might

be the case if we limit our review to only the portions cited in appellant’s brief. However,

when the total of Burks’s testimony is read, it is clear that appellant had substantial

difficulty in completing the treatment program and that much of his difficulty appeared to

be due to his lack of effort. The record certainly supports that proposition.




                                             6
       Understanding that the trial court is the final arbiter of the facts and the weight

and credibility of the evidence, Garrett, 619 S.W.2d at 174, and that the State need only

prove its allegations by a preponderance of the evidence, Rickels, 202 S.W.3d at 763–

64, we are convinced that the trial court did not abuse its discretion when it adjudicated

appellant guilty of indecency with a child. See Herald, 67 S.W.3d at 293. Accordingly,

appellant’s first issue is overruled.


                             Admission of Polygraph Evidence


       Proof of a violation of a single term and condition of community supervision is a

sufficient basis upon which to adjudicate a deferred adjudication. Antwine, 268 S.W.3d

at 636. Therefore, we need not address appellant’s second contention. See TEX. R.

APP. P. 47.1.


                                        Conclusion


       Having overruled appellant’s first issue, we affirm the judgment of the trial court.




                                                         Mackey K. Hancock
                                                              Justice




Do not publish




                                             7